NO. 63.
Opinion,
Me. Justice Claek :
The appellees’ contention, in this case, is that the buildings and structures composing the Imperial Oil Refinery are not suf*18ficiently described in the statement of the lien as filed, and the question arises upon a motion to strike off the lien upon that ground,.arid upon a demurrer to the same effect. If the claim be insufficiently stated, the proper course is to move to strike it off: Lehman v. Thomas, 5 W. & S. 262; orto demur: Howell v. Philadelphia, 38 Pa. 471. In the case now under consideration, under stress of a rule to plead the appellees did both, and the court below, upon argument, made the rule absolute and sustained the demurrer. By pleading to the scire facias, the objection would have been waived: Lybrandt v. Eberly, 36 Pa. 347; Howell v. Philadelphia, supra.
By the third clause of the twelfth section of the act of June 16, 1836, it is required that a mechanics’ claim shall set forth “the locality of the building, and the size and number of the stories of the same, or such other matters of description as shall be sufficient to identify the same.” If there be enough in the description of the locality and of the peculiarities of the building, to point out and identify it with reasonable certainty, it is a sufficient compliance with the requirements of the act: Kennedy v. House, 41 Pa. 39. The building or structures against which this lien was entered was an oil refinery, which is so peculiar in its construction that the ordinary forms or methods of description are inapplicable. A description of an oil refinery by “ the size and number of its stories,” would be absurd and wholly inadequate. The mechanics’ lien creditor must therefore resort to “such other matters of description as shall be sufficient to identify the same.”
In Short v. Miller, 120 Pa. 470, it was held that an oil refinery, although peculiar in its construction, is the proper subject of a mechanics’ lien, under the general act of 1836 ; and, as the claim in that particular case described the locality with reasonable certainty, enumerated the several structures, described their uses, gave the dimensions, height or capacity of each, and the materials of which they were constructed, the lien was held to be good- So, in Titusville I. Works v. Keystone Oil Co., 130 Pa. 211, the claim enumerated the principal buildings and structures constituting the plant, described their uses, gave the dimensions, height, or capacity of each, and the materials of which they were constructed, and averred that the whole, taken together, constituted an oil refinery, the location *19of which was fixed by a particular description of the land upon which it was constructed. This description was also held to be sufficient under the act of 1836. In Short v. Ames, 121 Pa. 530, this form of description was not pursued; indeed, there was no sufficient identification of the buildings intended to be embraced. The description in that case was as follows: “ Said buildings and oil refinery are situate in the county of McKean, and state of Pennsylvania, and is bounded and described as follows: [then follows a description of the land;] and haying buildings and machinery erected thereon, consisting of boiler and boiler-house, tanks, and tank-houses, stills, warehouse and bam, and donkey pumps, engines, and fittings.” This was radically defective. The description was all in such general form that it might, with equal propriety and accuracy, have been applied to almost any oil refinery.
In the case at bar, however, the lien is filed against what is known as the Union Refinery, located on a lot or piece of ground particularly described by metes and bounds, as well as by adjoiners, containing twelve and one fourth acres. The buildings and structures are described, in general terms, as follows : “ A large oil refinery, used to refine crude petroleum, and to manufacture gasoline, etc.; which refinery has a capacity of 1,800 barrels, and upwards per day; a map or plan showing the exact location of said refinery, its tanks, buildings, stills, etc., being hereunto attached.” The claim further sets forth that “ all the steel plates, specifically mentioned in the itemized statement annexed hereto and made part hereof, were made and furnished by the said Linden Steel Company, Limited, for the erection and construction of a material and essential addition to the refinery aforesaid of the Imperial Refining Company, Limited, to improve the same, and increase its capacity and efficiency; ” that “ the above-mentioned material and essential addition to said refinery, for and about the erection and construction of which said steel plates were furnished, consisted of one six hundred-barrel steam still for steaming naphtha, said still being inseparably connected with said refinery, and being an essential part thereof; the relative location of said still, and of the various component parts of said refinery, being shown in the map or plan above referred to, in which said map or plan, said still, for and about the erection and con-*20.straction of which said material was furnished, is colored red.” Referring to the map, which is made part of the claim, we find a complete description of the land, with the buildings and structures composing the refinery, protracted upon a scale of forty feet to the inch. This map shows the sizes and relative locations of all the buildings, with respect to the lines of the land, the creek and the railroad, and with respect to each other. The pump-house, the boiler-house, the agitator, the condensers, the stills, shops, blacksmith shop, water-tanks, oil tanks, the office, etc., drawn to this scale, are not only represented by name, but the various pip.e connections are fully exhibited in variously colored lines, representing the alkali, acid, air, water, steam, and oil pipes, respectively, as they are used in the regular operation of the refinery. The structures not named are numbered as if with reference to some explanatory paper, which however was not filed with the lien.
Considering the peculiar structure of an oil refinery, we are of opinion that the draft contains a better description of it than was reasonably practicable by any other means, and we are clearly of opinion that the lien, as filed, with the accompanying map, must be held to contain “ such matters of description as would be sufficient to identify the same.” To support a mechanics’ lien against an ordinary dwelling house, it is not necessary to describe it in every part, every room or apartment, or appliance connected with it; it is sufficient if it be described in such form, and with such reasonable certainty, as will clearly identify it to creditors, purchasers, or others interested. An oil refinery is not a single structure, in the same sense as a dwelling: it consists of a variety of structures, peculiar in form, large and small, each adapted to some particular use in the process of refining oil; but the whole of these several and various structures, taken together, is but a single establishment, and is known and used as an oil refinery. It is not necessary that every part and appliance of the refinery should appear in the claim, but- there should, as in the case of a dwelling, be such reasonable certainty of description as would clearly identify the subject of the lien.
The claim further sets forth that the materials charged in the statement of claim were furnished upon the credit of the refinery, or the buildings, machinery, etc., thereof, and that *21notice thereof was not only given to the owner on the 28th March, 1888, prior thereto, and afterwards, but the plaintiff’s intention to hold the refinery for payment of said materials under the mechanics’ lien law “ was expressly recognized, known, and understood by all the parties hereto from the very beginning of the negotiations which resulted in the furnishing of the said materials for the purposes aforesaid.”
We are of opinion that, so far as any question has been made, the claim in this case is sufficient; that the effect of the amendment was merely to make the claim more precise, specific and particular, and should have been allowed. In this view of the case, it is unnecessary to consider the remaining assignments of error.
The order sustaining the demurrer and making the rule to strike off the mechanics’ lien absolute is reversed; the demurrer is overruled, and the rule discharged ; the lien is reinstated, the amendment allowed, and a procedendo awarded, the appellees to paj^ the costs of this appeal.
NO 64.
OPINION, Me. Justice Claiík :
For reasons given in our opinion filed at No. 63 October Term 1890,
The order sustaining the demurrer and making the rule to strike off the mechanics’ lien absolute is reversed; the demurrer is overruled, and the rule discharged; the lien is reinstated, and the amendment allowed; a procedendo is awarded, and the appellees ordered to pay the costs of this appeal.